 



Exhibit 10.54
THIRD AMENDMENT TO THE PROGRESSIVE CORPORATION
EXECUTIVE DEFERRED COMPENSATION TRUST
(November 8, 2002, Amendment and Restatement)
     THIS THIRD AMENDMENT, dated and effective as of the second day of January,
2008, except as otherwise set forth herein, by and between Fidelity Management
Trust Company (the “Trustee”) and The Progressive Corporation (“Company”);
WITNESSETH:
     WHEREAS, the Trustee and Company heretofore entered into a Trust Agreement
dated November 8, 2002, with regard to The Progressive Corporation Executive
Deferred Compensation Trust (the “Trust”); and
     WHEREAS, the Trustee and Company now desire to amend said Trust Agreement
as provided for in Section 12 thereof;
     NOW THEREFORE, in consideration of the above premises, the Trustee and
Company hereby amend the Trust Agreement by:

          1.   Restating the “Annual Recordkeeping Fee” section of Schedule “B”,
in its entirety, as follows:
 
            Annual Recordkeeping Fee $0.
 
        2.   Amending the Schedule “B” to delete the following:
 
       
 
  *Trustee Fees   0.10% per year of Trust assets invested in Company Stock
payable pro rata quarterly on the basis of such assets as of the calendar
quarter’s last valuation date, but no less than $5,000.00 nor more than
$35,000.00 per year.

     IN WITNESS WHEREOF, the Trustee and Company have caused this Third
Amendment to be executed by their duly authorized officers. By signing below,
the undersigned represent that they are authorized to execute this document on
behalf of the respective parties. Notwithstanding any contradictory provision of
the Trust Agreement that this document amends, each party may rely without duty
of inquiry on the foregoing representation.

                          THE PROGRESSIVE CORPORATION       FIDELITY MANAGEMENT
TRUST COMPANY
 
                       
 
                       
By:
              By:                               Its authorized signatory        
  Its authorized signatory
 
                       
 
  Name:               Name:    
 
                       
 
                       
 
  Title:               Title:    
 
                       
 
                       
 
  Date:               Date:    
 
                       

